

116 S3041 IS: Veterans Health Administration Caregiver Retention and Eligibility Determination Act of 2019
U.S. Senate
2019-12-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 3041IN THE SENATE OF THE UNITED STATESDecember 12, 2019Ms. Hassan (for herself, Ms. Ernst, and Ms. Sinema) introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to ensure that medical professionals employed by the
			 Veterans Health Administration are properly credentialed, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Veterans Health Administration Caregiver Retention and Eligibility Determination Act of 2019 or the VHA CRED Act of 2019.
		2.Findings; Sense of Congress
 (a)FindingsCongress makes the following findings: (1)A report prepared by the Comptroller General of the United States in 2019 entitled Veterans Health Administration: Greater Focus on Cre­den­tial­ing Needed to Prevent Disqualified Providers from Delivering Patient Care (GAO–19–6) (in this subsection referred to as the Report) troublingly found that facilities of the Veterans Health Administration lack adequate safeguards to ensure that veterans are not treated by health care providers whose licenses have been revoked or surrendered for cause.
 (2)The Report reviewed 57 health care providers at facilities of the Veterans Health Administration across the United States who had an issue reported on the National Practitioner Data Bank, such as prior instances of poor patient care, disregard for public safety, substance misuse, or unprofessional conduct.
 (3)Although the Veterans Health Administration requires all health care providers to be credentialed by personnel of the Administration prior to providing care to veterans, the Report revealed disturbing lapses and inconsistencies in adherence to that policy due in part to a lack of mandatory training for credentialing personnel.
 (4)In addition to endangering the care of veterans at facilities of the Veterans Health Administration, the hiring of health care providers who lack proper credentials wastes time and financial resources of the Administration.
 (b)Sense of CongressIt is the sense of Congress that— (1)without the implementation of uniform policies for credentialing health care providers and a periodic review of all provider credentials, the Veterans Health Administration will continue to hire or retain providers who lack proper credentials to the detriment of patients seeking the services of the Administration; and
 (2)the Veterans Health Administration must act swiftly to ensure that— (A)all health care providers are properly credentialed;
 (B)all credentialing personnel are properly trained to identify adverse actions in the history of a provider that are disqualifying; and
 (C)all Veterans Integrated Service Networks, and the facilities that comprise those networks, are able to communicate credentialing information to other networks or facilities to avoid hiring health care providers who lack proper credentials.
					3.Improvement of provider credentialing practices of the Department of Veterans Affairs through
			 training and transparency
 (a)In generalSection 7402 of title 38, United States Code, is amended by adding at the end the following new subsection:
				
 (h)(1)The Under Secretary for Health shall prescribe regulations, administrative guidance, and management controls applicable to the credentialing of persons appointed to a position under this section and, to the maximum extent feasible, provide advice, assistance, and guidance to personnel of the Administration to improve the credentialing process and ensure that all persons appointed to such a position meet the qualifications for that position.
 (2)(A)The Under Secretary for Health shall require that all personnel of the Administration who verify credentials for persons appointed under this section, review qualifications for such persons, or hire such persons periodically undergo training to review relevant law and policy regarding provider qualifications for employment with the Administration.
 (B)Training required under subparagraph (A) for personnel described in that subparagraph shall include—
 (i)the establishment of uniform credentialing standards and protocols for all facilities of the Administration;
 (ii)training on laws and regulations relating to health care providers in the area in which the personnel are located and how those laws and regulations should be considered in the credentialing process; and
 (iii)any other information that the Under Secretary for Health considers relevant to include for the benefit of the personnel or those served by the Administration.
 (C)All newly hired personnel described in subparagraph (A) shall complete training under this paragraph before being allowed to verify credentials for persons appointed under this section, review qualifications for such persons, or hire such persons.
 (D)The Under Secretary for Health shall review and update training under this paragraph according to changes in law, guidance issued by the Under Secretary, or any other circumstance that affects the content of the training.
 (3)The Under Secretary for Health— (A)shall enroll all persons appointed under this section in continuous query of their record within the National Practitioner Data Bank; and
 (B)shall develop and implement a mechanism for monitoring the continuous query described in subparagraph (A) and updating credential information of persons appointed under this section within the VetPro System, or successor system, to facilitate the sharing of credential information between Veterans Integrated Service Networks and facilities of the Administration.
 (4)(A)Not less frequently than annually, the Under Secretary for Health shall submit to the Committee on Veterans’ Affairs and the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Veterans’ Affairs and the Committee on Oversight and Reform of the House of Representatives an audit of all persons employed by the Administration pursuant to an appointment described in this section who have an adverse action reported on the National Practitioner Data Bank.
 (B)The audit required under subparagraph (A) shall include for each person covered by the audit the following:
 (i)The Veterans Integrated Service Network and State where the person works or worked. (ii)The occupation of the person.
 (iii)The date the person was hired and the date of removal or resignation of the person, if applicable. (iv)A brief summary of the report provided by the National Practitioner Data Bank describing the lack of qualifications, disciplinary actions, or adverse findings with respect to the person that impact the ability of the person to perform the duties of the position to which the person was appointed under this section.
 (v)The response of the Under Secretary for Health to the report under clause (iv) regarding the eligibility of the person to continue employment at the Administration, including a brief explanation or citation of relevant policy of the Administration used in making such response.
 (C)Nothing in this paragraph shall be construed to require the disclosure of information that is otherwise protected from mandatory disclosure by law..
 (b)Effective dateThe amendment made by this section shall take effect 90 days after the date of the enactment of this Act.